                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

GREG ADKISSON, et al.,                   )
          Plaintiffs,                    )
v.                                       )   No.:   3:13-CV-505-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )   Lead Case Consolidated with
                                         )
KEVIN THOMPSON, et al.,                  )
          Plaintiffs,                    )
v.                                       )   No.:   3:13-CV-666-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )   as consolidated with
                                         )
JOE CUNNINGHAM, et al.,                  )
          Plaintiffs,                    )
v.                                       )   No.:   3:14-CV-20-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )
                                         )
BILL ROSE,                               )
             Plaintiff,                  )
v.                                       )   No.:   3:15-CV-17-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )
                                         )
CRAIG WILKINSON, et al.,                 )
          Plaintiffs,                    )
v.                                       )   No.:   3:15-CV-274-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )
                                         )
ANGIE SHELTON, as wife and next of       )
Kin on behalf of Mike Shelton, et al.,   )
              Plaintiffs,                )
v.                                       )   No.:   3:15-CV-420-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
              Defendant.                 )
                                         )
JOHNNY CHURCH,                             )
          Plaintiff,                       )
v.                                         )     No.:   3:15-CV-460-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,            )
          Defendant.                       )
                                           )
                                           )
DONALD R. VANGUILDER, JR.,                 )
          Plaintiff,                       )
v.                                         )     No.:   3:15-CV-462-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,            )
          Defendant.                       )
                                           )
                                           )
JUDY IVENS, as sister and next of kin,     )
on behalf of JEAN NANCE, deceased,         )
              Plaintiff,                   )
v.                                         )     No.:   3:16-CV-635-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,            )
              Defendant.                   )
                                           )
                                           )
PAUL RANDY FARROW,                         )
          Plaintiff,                       )
v.                                         )     No.:   3:16-CV-636-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,            )
          Defendant.                       )
                                           )


                                      ORDER

      This civil matter is before the Court on the Report and Recommendation entered by

United States Magistrate Judge H. Bruce Guyton, on October 1, 2018 (the “R&R”)

[Doc. 326]. In the R&R, Magistrate Judge Guyton recommends that plaintiffs’ Motion for

Sanctions [Doc. 288 in Adkisson, 3:13-CV-505; Doc. 282 in Thompson, 3:13-CV-666;

Doc. 263 in Cunningham, 3:14-CV-20; Doc. 205 in Rose, 3:15-CV-17; Doc. 213 in

Wilkinson, 3:15-CV-274; Doc. 194 in Shelton, 3:15-CV-420; Doc. 195 in Church, 3:15-
                                          2
CV-460; Doc. 198 in Vanguilder, 3:15-CV-462; not docketed in Ivens, 3:16-CV-635, or

Farrow, 3:16-CV-636], be denied. There have been no timely objections to the R&R, and

enough time has passed since the filing of the R&R to treat any objections as having been

waived. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72.

      After a careful review of the matter, the Court agrees with Magistrate Judge

Guyton’s recommendations, which the Court adopts and incorporates into its ruling. As

such, the Court ACCEPTS IN WHOLE the R&R [Doc. 326]. Plaintiffs’ Motion for

Sanctions [Doc. 288 in Adkisson, 3:13-CV-505; Doc. 282 in Thompson, 3:13-CV-666;

Doc. 263 in Cunningham, 3:14-CV-20; Doc. 205 in Rose, 3:15-CV-17; Doc. 213 in

Wilkinson, 3:15-CV-274; Doc. 194 in Shelton, 3:15-CV-420; Doc. 195 in Church, 3:15-

CV-460; Doc. 198 in Vanguilder, 3:15-CV-462; not docketed in Ivens, 3:16-CV-635, or

Farrow, 3:16-CV-636] is DENIED.

      IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                           3
